internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp br4 plr-118050- date date number release date index numbers company company company corp foreign sub domestic sub mutual holding stock holding stock holding merger sub merger sub mutual holding new name state a state b country c plr-118050-00 state d date date a this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction related transactions are addressed in plr-118048-00 and plr-118041-00 both issued this date the rulings given in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts company is a state a property and casualty mutual_insurance_company taxable under sec_831 and sec_835 of the internal_revenue_code the code company is the common parent of a large affiliated_group_of_corporations that files a consolidated federal tax_return company has one life_insurance subsidiary company is a state a property and casualty mutual_insurance_company taxable under sec_831 and sec_835 company has no subsidiaries company is a state b mutual_insurance_company taxable under sec_831 and sec_835 and is the common parent of an affiliated_group_of_corporations that files a consolidated_return company has no life_insurance subsidiaries as mutual insurance_companies company company and company have membership interests rather than capital stock to reflect proprietary ownership these membership interests which are owned by policyholders provide i the right to vote ii the right to distributions of surplus upon liquidation iii the right to dividends if and when declared by the board_of directors and iv such other rights as conferred by the company articles of incorporation or bylaws and by state a or state b law plr-118050-00 on date company sold all of its then owned subsidiaries to unrelated company the date sales also on date company issued an a dollar surplus note to company in exchange for a dollars in cash the exchange company used the proceeds from the date sales and the exchange to repay two surplus notes held by unrelated corp with the remainder becoming part of the company surplus on date more than six months ago a wholly owned subsidiary of company sold all the stock of foreign sub a country c company that reinsures certain insurance policies issued by company to company the date sale the date sale was undertaken to align the ownership of foreign sub with that of company the primary source of foreign sub's business following the date sale foreign sub elected under sec_953 to be treated as a domestic_corporation for purposes of title_26 company recently formed domestic sub under state d law and before the transactions proposed below will contribute to domestic sub all of the foreign sub stock the formation and the contribution respectively company foreign sub and domestic sub will file a consolidated federal tax_return proposed transactions for what are represented to be valid business reasons it is proposed that pursuant to an overall plan i company convert into a stock insurance_company controlled indirectly by newly formed mutual holding and ii mutual holding then acquire company and company more specifically company conversion and restructuring upon satisfaction of various conditions precedent company will convert into a stock insurance_company controlled indirectly by mutual holding as follows the company conversion and restructuring i under the laws of state a mutual holding will be formed on behalf of the company members and company will organize stock holding and stock holding at no time before completion of the company conversion defined in step ii below will mutual holding be a member of the company affiliated_group ii company will convert under the laws of state a into a stock insurance_company the company conversion and reorganized company in the company conversion a the company membership interests will be extinguished b the former company members will automatically become mutual holding members and c reorganized company will initially issue plr-118050-00 all of its stock to mutual holding company members will receive no consideration in the company conversion other than mutual holding membership interests and existing company insurance policies will not change ie premiums policy benefits or other obligations to policyholders will remain the same iii mutual holding will contribute the stock of reorganized company to stock holding in exchange for all the stock of stock holding iv stock holding will contribute the stock of reorganized company to stock holding in exchange for all the stock of stock holding mutual holding_company acquisition of company as expeditiously as possible following the company restructuring described above mutual holding will acquire company as follows v mutual holding will form merger sub as a state a property and casualty stock insurance_company vi company will convert into a state a property and casualty stock insurance_company the company conversion and reorganized company vii merger sub will merge into reorganized company with reorganized company surviving the company reverse subsidiary merger in the company reverse subsidiary merger a the company membership interests will be extinguished b the former company members will automatically become mutual holding members and c reorganized company will issue all of its stock to mutual holding company members will receive no consideration in the company reverse subsidiary merger other than mutual holding membership interests and existing insurance policies of reorganized company will not change ie premiums policy benefits or other obligations to policyholders will remain the same mutual holding membership interests existing before the company reverse subsidiary merger will remain outstanding viii after the company reverse subsidiary merger mutual holding will contribute the reorganized company stock to stock holding and stock holding will contribute the stock to stock holding mutual holding_company acquisition of company plr-118050-00 as expeditiously as possible following the company conversion and restructuring company will convert into a stock insurance_company and be acquired by mutual holding as follows the mutual holding_company acquisition of company ix mutual holding will form merger sub as a state b corporation x company will form mutual holding under state b law and will convert into a state b property and casualty stock insurance_company the company conversion and reorganized company mutual holding is being formed to facilitate the acquisition of company by mutual holding in the company conversion a the company membership interests will be extinguished b the former company members will automatically become mutual holding members and c reorganized company will initially issue all of its stock to mutual holding company members will receive no consideration in the company conversion other than mutual holding membership interests and existing company insurance policies will not change ie premiums policy benefits or other obligations to policyholders will remain the same with the consent of the commissioner of insurance of state b reorganized company will change its name to new name xi merger sub will merge with and into reorganized company with reorganized company surviving the company reverse subsidiary merger simultaneously mutual holding will merge with and into mutual holding with mutual holding surviving the mutual holding merger and together with the company reverse subsidiary merger the merger in the merger the mutual holding membership interests will be extinguished and the former mutual holding members will automatically receive membership interests in mutual holding mutual holding members will receive no consideration in the merger other than mutual holding membership interests and the existing insurance policies of reorganized company and reorganized company will not change ie premiums policy benefits or other obligations to policyholders will remain the same following the merger mutual holding will own all the stock of reorganized company mutual holding membership interests existing before the merger will remain outstanding xii mutual holding will contribute the reorganized company stock to stock holding which in turn will contribute it to stock holding you have requested rulings a that the company conversion and step x a above together be treated as if the company members had exchanged plr-118050-00 their company membership interests for all the stock of reorganized company in a reorganization qualifying under sec_368 b that the formation of mutual holding and the mutual holding merger described above in steps x and xi be disregarded c that the reorganized company stock deemed held by former company members be treated as exchanged for membership interests in mutual holding_company in the company reverse subsidiary merger and d that the company reverse subsidiary merger as recast be treated as a reorganization under sec_368 and a e as an alternative to request d you have asked us to rule that the deemed exchange of reorganized company stock for membership interests in mutual holding in the company reverse subsidiary merger will not violate the continuity_of_interest requirement of sec_1_368-1 of the income_tax regulations under sec_3 of revproc_2000_3 2000_1_irb_103 the service will not rule on whether a transaction qualifies as a reorganization under sec_368 and a e the service has the discretion however to rule on significant subissues that must be resolved to determine whether the transaction qualifies under sec_368 and a e the service will rule on such subissues only if they are significant and not clearly addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin should we rule favorably on your request that the transaction be recast as requested in a b and c above and that the deemed exchange of reorganized company stock for membership interests in mutual holding in the company reverse subsidiary merger will not violate the continuity_of_interest requirement of sec_1_368-1 company represents that to the best of its knowledge and belief the company reverse subsidiary merger is a reorganization qualifying under sec_368 a and a e other representations company has made the following additional representations concerning the mutual holding_company acquisition of company a the fair_market_value of the reorganized company stock treated as received by the company members will approximately equal the fair_market_value of the company membership interests surrendered in exchange therefor b the company conversion is not part of a plan to periodically plr-118050-00 increase the proportionate interest of any company member in the assets or earnings_and_profits of company c following the company conversion reorganized company will continue as a stock insurance_company in the same business that company conducted before the company conversion d each party to the company conversion will pay its his or her own expenses if any incurred in the company conversion e the company conversion will occur under a plan agreed upon before the company conversion f company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 g following the company conversion reorganized company will be treated under the laws of state b as the same corporation as company before the company conversion h immediately after the company conversion mutual holding and its direct and indirect subsidiaries will continue to own substantially_all the assets that were held by company and its direct and indirect subsidiaries before the company conversion i neither company company nor company is a life_insurance_company within the meaning of sec_801 domestic rulings based solely on the information submitted and the representations set forth above we rule as follows on the mutual holding_company acquisition of company for federal_income_tax purposes the transactions described in steps x and xi will be treated as if i the formation of mutual holding and the mutual holding merger had never occurred ii company had converted from a mutual_insurance_company to a stock insurance_company with the company members exchanging their company membership interests for reorganized company stock iii merger sub then had merged into reorganized company with the holders of reorganized company stock exchanging the stock for membership interests in mutual holding iv mutual plr-118050-00 holding then contributed the reorganized company stock to stock holding in exchange for stock of stock holding and v stock holding then contributed the reorganized company stock to stock holding in exchange for stock of stock holding provided reorganized company is considered under state b law to be the same entity as company before the conversion the conversion of company from a mutual_insurance_company to a stock insurance_company and the constructive exchange of company membership interests for reorganized company stock will be a recapitalization under sec_368 company will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by the company members on their constructive exchange of company membership interests for reorganized company stock sec_354 the basis of each company membership interest is zero rev_rul 1971_1_cb_113 revrul_74_277 c b the basis of the reorganized company stock constructively received in exchange for a company membership interest will equal the basis of the company membership interest surrendered therefor sec_358 the holding_period of the reorganized company stock constructively received in exchange for a company membership interest will include the period the company member held the company membership interest sec_1223 no gain_or_loss will be recognized by reorganized company on its constructive issuance of reorganized company stock for company membership interests sec_1032 provided the requirements of sec_368 are satisfied the tax consequences of the company reverse subsidiary merger will flow from sec_368 e rather than sec_351 the mutual holding membership interests received by company members in exchange for their ownership interests in reorganized company will be treated as stock within the meaning of sec_368 rev_rul c b the constructive exchange of reorganized company stock for membership interests in mutual holding in the company reverse subsidiary plr-118050-00 merger will satisfy the continuity_of_interest requirement of sec_1_368-1 foreign ruling pursuant to sec_953 any loss of foreign sub will be treated as a dual_consolidated_loss and may not be used in the federal consolidated_return in which company is participating to offset the income of any other member of the consolidated_group caveats no opinion is expressed about the tax treatment of the above transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the above transactions that are not specifically covered by rulings through in particular no opinion is expressed concerning i the federal_income_tax consequences of the date sales the exchange the date sale the formation and the contribution ii whether the contributions of reorganized company stock to mutual holding stock holding and stock holding each will qualify under sec_351 and iii the federal_income_tax consequences of the transactions described in steps i through viii rulings on these transactions appear in letter rulings plr-118048-00 and plr-118041-00 both issued this date our ruling that the company conversion qualifies as a reorganization under sec_368 is conditioned on reorganized company being considered under state b law the same entity as company before the company conversion no opinion is expressed on whether this requirement will be met procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the above transactions should attach a copy of this ruling letter to its his or her federal_income_tax return for the taxable_year in plr-118050-00 which the transactions are completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
